This is a conviction for aggravated assault.
The statement of facts is not incorporated in nor accompanies the record, nor does the record contain any bill of exceptions.
The motion for new trial sets up the fact, — first, that appellant pleaded guilty on the advice of his father and that his father induced appellant to plead guilty on the representation of the County Attorney, and that by such representations they were both induced to believe defendant would receive the lowest punishment. This is not verified in any manner. It is signed, however, by defendant through his counsel. The record does not contain any evidence introduced in support of the allegation, nor was any bill of exception reserved verifying the matter mentioned. The same may be said about the allegations contained in the second ground of the motion.
The judgment is affirmed.
Affirmed.